[ex1056jchiricospvpres_image1.gif] Avaya Inc.
211 Mt. Airy Road
Basking Ridge, NJ 07920 USA

December 7, 2007


Jim Chirico
32520 Archdale
Chapel Hill, NC 27517


Dear Jim,
It gives me great pleasure to offer you a Senior Officer position in Avaya, Inc.
In addition to confirming my offer, this letter sets out the terms and
conditions of your employment and outlines the current major features of Avaya’s
compensation and benefit plans, programs and practices under which you will be
covered.
Assumption of Duties: Effective on or about January 2, 2008 you will assume the
role of SVP and President, Operations reporting to me. Your office will be
located at 211 Mt. Airy Road, Basking Ridge, New Jersey 07920.
Compensation Components: Avaya’s fiscal year begins October 1 and ends September
30. During the 2008 fiscal year, your cash compensation will consist of two
components, base salary and incentive awards under the Short Term Incentive Plan
(“STIP”). In addition, you will receive an Equity award. These components are
described below.
Base Salary: Your annual base salary will be $475,000, paid monthly. Based on a
January 2nd date of hire, you would receive your first paycheck and at the end
of January and each month thereafter at the end of each month.
Short Term Incentive Plan: At the end of the fiscal year you will be eligible
for a discretionary cash bonus payout under the STIP based on your own
performance as well as the Company’s. Your annual target bonus opportunity under
the STIP will be 75% of your base salary (i.e. 75% x $475,000 = $356,250).
Therefore, your Total Target Cash will be $831,250. As you will be joining us
after the beginning of the 2008 fiscal year, your award will be prorated to
reflect your actual service during the fiscal year.
Equity Award: As you will see on the attached document, you will be granted
1,000,000 stock options. Using the base case model, these options would
potentially produce $12,500,000 of pre-tax gain. See Attachment A.
Hiring Investment Grant: Effective with your start date at Avaya, Avaya will
invest $250,000 in your name in Avaya. Again, using the base case model, the
investment would potentially grow to $875,000 of value. See Attachment A.



--------------------------------------------------------------------------------

Jim Chirico Page 2



Sign On Bonus: We will pay you a cash sign on bonus in the amount of $100,000
less applicable taxes in the pay period following your completion of 1 month
service. This payment is conditioned upon your continued employment through the
date the payment is due. If, within the first 12 months following your date of
hire, Avaya terminates your employment for cause or you terminate your
employment for any reason, you will be obligated to return a pro-rated portion
of the award based upon completed months of employment.
Employee Benefit Plans: Attachment B is a summary of benefits available to you
under Avaya’s Executive and general employee benefits plans. For most plans, you
will be covered immediately from the date of hire. A Benefits Consultant will
personally meet with you to review Avaya’s benefit plans.
Relocation Plan: You will be eligible for full relocation benefits. Attachment C
is a summary of the plan highlights for which you will be eligible.
Confidentiality of Agreement: It is agreed and understood that you will not talk
about, write about or otherwise disclose the terms or existence of this letter
or any fact concerning its negotiation or implementation. You may, however,
discuss the contents of this letter with your family, legal and/or financial
counselor and as otherwise required by law.
Contingency of Offer: This offer of employment is contingent upon the successful
completion of reference checks, a background check and a mandatory drug screen.
A positive drug screen will automatically result in rescission of this offer.
Benefit and Incentive Plan Terms: The benefit and incentive plans, programs and
practices briefly outlined in this letter, reflect their current provisions.
Payments and benefits under these plans, programs and practices, as well as
other payments referred to in this letter are subject to IRS rules and
regulations with respect to withholding, reporting, and taxation, and will not
be grossed-up unless specifically stated. The Company reserves the right to
discontinue or modify any compensation, incentive, benefit, perquisite plan,
program or practice at its sole discretion and without prior notice. Moreover,
the very brief summaries contained herein are subject to the written terms of
such plans, programs and practices, which supersede any other written or oral
representations concerning such plans, programs and practices, including this
letter.
For purposes of the Executive and employee benefits plans, the definitions of
includable compensation is set forth in the respective plans, and may be amended
or modified at any time and without prior notice. No other compensation and
payments reflected in this offer are included in the calculation of any employee
or Executive benefits. You may consult with the respective summary plan
descriptions, which are available on request, for specific plan information.
Proprietary Information: By acceptance of this offer, you agree that (1) no
trade secret or proprietary information belonging to any of your previous
employers will be disclosed or used by



--------------------------------------------------------------------------------

Jim Chirico Page 3



you at the Company, and that no such information, whether in the form of
documents, memoranda, software, drawings, etc. will be retained by you or
brought with you to Avaya other than those items explicitly permitted by your
previous employers, and (2) you have brought to Avaya’s attention and provided
it with a copy of any agreement which may impact your future employment at
Avaya, including non-disclosure, non-competition, non-solicitation, invention
assignment agreements or agreements containing future restrictions under any
agreement of this type that would impact this assignment at Avaya.
Post Employment Responsibilities and Non-Solicitation: Your signature on this
offer letter will also show you understand and agree that while employed in your
position at Avaya you will have access to highly confidential and information
proprietary Company information and trade secrets (“Proprietary Information,” as
described herein) and the use, misappropriation or disclosure of Proprietary
Information would cause irreparable injury to Avaya; and it is essential to the
protection of Avaya’s good will and to the maintenance of Avaya’s competitive
position that Proprietary Information be kept secret and that you not disclose
Proprietary Information to others or use any Proprietary Information to your own
advantage or the advantage of any third parties. For purposes of this letter,
the term “Proprietary Information” shall include any and all information , in
any form whatsoever, including but not limited to, hard copy, computer floppy
diskette, CD, CD-ROM drive, information retained in electronic storage, or other
information or other information storage means, relating to Avaya’s technology;
techniques; processes; tools; research and development; market research, data
and strategy; and, information relating to sales, pricing and customers,
including customer-specific sales information, pricing policies and strategies.
You further recognize and acknowledge that it is vital for the proper protection
of the Avaya’s legitimate interests that during the term of your Avaya
employment and for a period of one (1) year from the termination of your Avaya
employment you may not directly or indirectly (i) solicit, induce, or attempt to
induce employees of Avaya or any affiliate of Avaya to terminate their
employment with, or otherwise cease their relationship with,
Avaya or any affiliate company; or (ii) solicit, induce, hire or attempt to
solicit, induce or hire any employee of Avaya to work or provide services to any
third party; or (iii) solicit to divert or take away or attempt to divert or
take away, the business or patronage of any of Avaya’s clients, customers or
accounts, or prospective clients, customer or accounts.
You further agree that if you violate the terms of the immediately preceding two
paragraphs of this offer letter, you may cause harm or injury to Avaya which may
not be calculable or remedial by way of monetary damages, you understand and
acknowledge that Avaya may initiate an action at law or in equity to prevent you
from engaging in any conduct which is in violation of the immediately preceding
paragraph of this offer letter, including seeking injunctive relief against you.
Of course nothing in this offer letter shall prohibit Avaya from seeking
monetary damages, including costs and reasonable attorneys’ fees, as a result of
your violation.



--------------------------------------------------------------------------------

Jim Chirico Page 4



If any restriction set forth in this Section is found by a court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to extend over the maximum period time, range of
activities or geographic area, as to which it may be enforceable.
You understand and agree that the restrictions contained in this Section are
necessary for the protection of the business and goodwill of Avaya and are
expressly considered by you to be reasonable for such purpose.
There may be other benefits at Avaya that include certain non-solicitation
obligations, e.g. equity grants, that are not meant to conflict with this offer
letter. In case of any conflict between the provisions of this letter and the
provisions of any other applicable benefit plan, program or agreement in which
you participate, the obligations set forth in such benefit plan, program, or
agreement shall govern.
Employment At-Will: This letter is neither an express nor implied contract for
continued employment or employment for a specific length of time. Your
employment with Avaya will be “At-Will.” This means that you have the right to
terminate your employment at any time and for any reason. Likewise, Avaya may
terminate your employment at any time and for any reason.
Prior Representation: By acceptance of this offer you further agree that this
offer supersedes and completely replaces any prior oral or written
communications or representations concerning or relating to your employment with
Avaya.
If you agree to the foregoing terms and conditions of employment, and affirm
that there are no agreements or other impediments that would prevent you from
provide exclusive service to Avaya, please sign this letter by December 14, 2007
in the space provided below. Also, in order to expedite the background check
process, please complete the attached Background Verification Procedure forms.
If you have access to a fax machine, please fax the signed letter, and completed
forms, to Jill Bergenty of our Executive Compensation and Benefits Group at
908-953-3317 (private fax), and mail the original in the attached envelope.
Jim, I feel the package we have developed for you is attractive and anticipates
that you will make a critical contribution to Avaya. As a Company, we have never
been better positioned to take full advantage of the opportunities for growth
and success in the marketplace. I look forward to having you join us. If you
have any questions, please do not hesitate to call me or Jill Bergenty (908)
953-7125.
Sincerely,


__/s/ Lou D’Ambrosio_______
Lou D’Ambrosio
President and CEO




__/s/ James M. Chirico, Jr.__                    ___12/10/07_______
Acknowledged and Agreed to:                     Date
Jim Chirico
Attachments

